United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Troy, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1212
Issued: December 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2009 appellant timely appealed the February 26, 2009 merit decision of the
Office of Workers’ Compensation Programs which denied her claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant is entitled to compensation for temporary total disability
from May 2 through June 15, 2008 and intermittent wage loss from June 27 through
July 16, 2008.
FACTUAL HISTORY
Appellant, a 41-year-old letter carrier, injured her right hand on March 11, 2008 when
she slipped on a patch of ice while delivering mail. The Office accepted her claim for contusion
of the right hand, second through fourth metacarpal. Appellant stopped work on March 17, 2008

and received continuation of pay through May 1, 2008. She was released to return to work in a
limited-duty capacity effective June 16, 2008.1
Appellant filed claims (Form CA-7) for temporary total disability for the period May 2
through June 15, 2008. She also claimed approximately 12.5 hours of intermittent wage loss for
attending therapy sessions on June 27 and July 2, 9, 11 and 16, 2008.
The relevant medical evidence included emergency department treatment records for
March 13, 2008. Appellant received a diagnosis of strained thumb joint and was discharged that
same day with instructions that she should be able to return to work the following day without
restrictions. She also submitted return to work/school forms dated March 19 and 25, 2008. The
first form indicated that appellant was unable to work from March 17 through 22, 2008, but was
able to return to work on March 23, 2008 without any noted restrictions. The March 25, 2008
form indicated that appellant was unable to work from March 24 through 31, 2008. Neither form
indicated a specific diagnosis.2
The Office also received treatment notes from a Dr. Cheniche Balakrishnan. On
April 16, 2008 Dr. Balakrishnan diagnosed right hand contusion, second through fourth
metacarpal and metacarpophalangeal (MP) joints. The reported history was that appellant fell on
March 11, 2003. As to any period of disability and a projected return to work date,
Dr. Balakrishnan wrote, “To be determined.” He advised appellant not to use her right hand and
recommended that she begin outpatient occupational therapy two to three times per week.
Appellant was to return to Dr. Balakrishnan for reassessment in four weeks. She returned on
May 14, 2008 and Dr. Balakrishnan again diagnosed right hand contusion. The remainder of the
report was consistent with his April 16, 2008 report. Appellant next saw Dr. Balakrishnan on
June 11, 2008 and he diagnosed right hand injury and right thumb tendinitis. Dr. Balakrishnan
noted that appellant was unable to work until June 16, 2008, at which point she could engage in
“light use” of the right hand with no repetitive use and no lifting greater than five pounds. He
also indicated that appellant was to continue with outpatient occupational therapy twice a week
and return for reevaluation in six weeks. Dr. Balakrishnan also provided a June 11, 2008 duty
status report (Form CA-17).
As to the claim for intermittent wage loss to attend occupational therapy, appellant did
not provide documentation for therapy sessions she reportedly attended on June 27 and July 2, 9,
11 and 16, 2008.
On July 14, 2008 the Office advised appellant that it needed a copy of the physical
therapy notes and/or medical evidence for the days she was claiming intermittent wage loss
between June 27 and July 11, 2008.3

1

Appellant accepted a limited-duty job offer on June 23, 2008.

2

The signature of the particular caregiver is illegible.

3

The Office sent appellant a similar letter on July 28, 2008 regarding the 2.55 hours of lost wages claimed for
July 16, 2008.

2

In a July 15, 2008 letter, the Office advised appellant that the medical evidence was
insufficient to establish her claim for temporary total disability for the period May 2 through
June 15, 2008. Appellant was advised to submit a comprehensive narrative report from her
treating physician explaining how the accepted condition was directly related to her claimed
work absence.
In a letter dated July 18, 2008, Elaine South, an occupational therapist, stated that
appellant attended outpatient occupational therapy on a twice weekly basis from May 2 through
July 16, 2008. She further noted that appellant returned to work on June 23, 2008 and continued
to attend occupational therapy through July 16, 2008.
In a decision dated August 18, 2008, the Office denied appellant’s claim for temporary
total disability for the period May 2 through June 15, 2008. Appellant was also denied 10.03
hours of intermittent wage loss for medical treatment she claimed to have received between
June 27 and July 11, 2008.
On September 4, 2008 the Office issued another decision denying 2.55 hours of
intermittent wage loss for therapy appellant reportedly received on July 16, 2008.
Appellant requested hearings with respect to both the August 18 and September 4, 2008
decisions. A combined hearing was held on December 10, 2008.
By decision dated February 26, 2009, the hearing representative affirmed the Office’s
August 18 and September 4, 2008 decisions.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of her claim, including
that the medical condition for which compensation is claimed is causally related to the
employment injury.4 For wage-loss benefits, the claimant must submit medical evidence
showing that the condition claimed is disabling.5 The evidence submitted must be reliable,
probative and substantial.6
An injured employee is entitled to compensation for lost wages incurred while obtaining
authorized medical services.7 This includes the actual time spent obtaining the medical services
and “a reasonable time spent traveling to and from the [medical] provider’s location.”8 As a
matter of practice, the Office generally limits the amount of compensation to four hours with

4

20 C.F.R. § 10.115(e) (2008); see Tammy L. Medley, 55 ECAB 182, 184 (2003).

5

20 C.F.R. § 10.115(f).

6

Id. at § 10.115.

7

5 U.S.C. § 8103(a) (2006); see Gayle L. Jackson, 57 ECAB 546, 547-48 (2006).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16a
(December 1995).

3

respect to routine medical appointments.9 However, longer periods of time may be allowed
when required by the nature of the medical procedure and/or the need to travel a substantial
distance to obtain the medical care.10
ANALYSIS
Although Dr. Balakrishnan’s treatment records cover the claimed period of temporary
total disability from May 2 through June 15, 2008, these records do not adequately explain how
the right hand contusion appellant sustained on March 11, 2008 precluded her from performing
any and all work during this six-week period. Furthermore, he did not explain why three months
of occupational therapy two to three times per week was necessary to treat an employmentrelated hand contusion. Accordingly, the Board finds that Dr. Balakrishnan’s April 16, May 14
and June 11, 2008 treatment records are insufficient to establish appellant’s claimed temporary
total disability for the period May 2 through June 15, 2008.
The Board also notes that the Office has not authorized occupational therapy for the
treatment of appellant’s accepted condition and Dr. Balakrishnan’s above-noted reports do not
support such authorization. Additionally, appellant has not documented her attendance at
therapy on June 27 and July 2, 9 and 11, 2008. Ms. South’s July 18, 2008 letter merely
documents the beginning and end dates of appellant’s therapy; May 2 through July 16, 2008.
She noted that appellant’s last visit was on July 16, 2008, but made no mention of the June 27
and July 2, 9 and 11, 2008 dates claimed. Because this type of treatment has not yet been
authorized and appellant has not adequately documented her attendance on four of the five dates
claimed, the Board finds that the Office properly declined to pay appellant approximately 12.5
hours for occupational therapy visits between June 27 and July 16, 2008.
CONCLUSION
Appellant has not established that she was temporarily totally disabled during the period
May 2 through July 16, 2008. The Board further finds that appellant is not entitled to
intermittent wage loss for attending therapy sessions during the period June 27 through
July 16, 2008.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).
10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

